UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7663



OLUDARE OGUNDE,

                                            Plaintiff - Appellant,

          versus


DANIEL WOLOSZYNOWSKI, Special Agent of the
United States Secret Service, in his individ-
ual capacity; UNKNOWN AGENTS OF THE UNITED
STATES SECRET SERVICE, in their individual
capacity; JAMES ANDRESAKES, Police Office of
the Arlington County Police Department, in his
individual and official capacity; JODY LUKE,
Detective of the National Institute of Health
Police Department, in his individual capacity;
OTHER UNKNOWN INDIVIDUALS; UNITED STATES OF
AMERICA; DANIEL MURRAY, in his individual and
official capacity as the Commander, Internal
Affairs, Arlington County Police Department;
ANNE TABOR, Employee of the United States
Secret Service, in her individual capacity;
EDWARD A. FLYNN, in his official capacity as
Chief of Police, Arlington County Police De-
partment; PAUL A. HACKENBERRY, Employee of the
United States Secret Service, in his individ-
ual capacity,

                                           Defendants - Appellees.
                            No. 99-6303



OLUDARE OGUNDE,

                                           Plaintiff - Appellant,

          versus


DANIEL WOLOSZYNOWSKI, Special Agent of the
United States Secret Service, in his individ-
ual capacity; UNKNOWN AGENTS OF THE UNITED
STATES SECRET SERVICE, in their individual
capacity; JAMES ANDRESAKES, Police Office of
the Arlington County Police Department, in his
individual and official capacity; JODY LUKE,
Detective of the National Institute of Health
Police Department, in his individual capacity;
OTHER UNKNOWN INDIVIDUALS; UNITED STATES OF
AMERICA; DANIEL MURRAY, in his individual and
official capacity as the Commander, Internal
Affairs, Arlington County Police Department;
ANNE TABOR, Employee of the United States
Secret Service, in her individual capacity;
EDWARD A. FLYNN, in his official capacity as
Chief of Police, Arlington County Police De-
partment; PAUL A. HACKENBERRY, Employee of the
United States Secret Service, in his individ-
ual capacity,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-469-AM)


Submitted:   May 25, 1999                  Decided:   June 1, 1999




                                 2
Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oludare Ogunde, Appellant Pro Se.     Ara Loris Tramblian, Deputy
County Attorney, Arlington, Virginia; Gordon Dean Kromberg, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Oludare Ogunde appeals the district court’s order denying

relief on his mixed 42 U.S.C.A. § 1983 (West Supp. 1998) and

Bivens1 complaint.    Ogunde also appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion.       We have reviewed the

record and the district court’s orders and opinions and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Ogunde v. Woloszynowski, No. CA-98-469-AM (E.D.

Va. Oct. 16, 1998; Jan. 7, 1999).2     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




     1
      See Bivens v. Six Unknown Named Agents of the Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
     2
       Although the district court’s order is marked as “filed” on
January 6, 1999, the district court’s records show that it was
entered on the docket sheet on January 7, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   4